Citation Nr: 1040677	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's request to reopen his claim for service 
connection for the residuals of a low back injury.  

The Veteran submitted additional private medical evidence with 
his January 2008 substantive appeal (VA Form 9), prior to 
certification of the appeal to the Board, but after the RO issued 
the final Statement of the Case (SOC) in May 2007.  However, the 
RO did not issue a supplemental SOC (SSOC) addressing this 
additional evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2010).  
Nevertheless, since this evidence consists of medical records, in 
particular x-rays, indicating ongoing treatment but without 
analysis, the Board concludes that these merely duplicate the 
evidence of records already on file and a further supplemental 
SOC (SSOC) is not required.  See 38 C.F.R. § 19.37(a).  The 
Veteran also submitted additional private medical evidence 
directly to the Board in written correspondence in July 2008.  
The RO has not considered this additional evidence; however, the 
Veteran submitted these records with a signed waiver of initial 
RO consideration.  See 38 C.F.R. § 20.1304(c).  Thus, there is no 
requirement for a remand to the RO for initial consideration of 
the new evidence associated with the file subsequent to the May 
2007 SOC.

At the time that he submitted his January 2008 VA Form 9, the 
Veteran requested a hearing before a Veterans Law Judge at the 
RO.  Such a hearing was scheduled for July 2008, and the Veteran 
was so notified in June 2008.  However, he failed to report at 
his scheduled time and thus far has not offered an explanation 
for his absence.  Accordingly, the Board will adjudicate the 
Veteran's appeal as if the hearing request had been withdrawn.  
38 C.F.R. § 20.704(d).




FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) last determined in 
a September 2002 rating decision that new and material evidence 
had not been received to reopen a previously denied claim for 
service connection for the residuals of a low back disorder.  
Although notified of the denial, the Veteran did not appeal that 
decision.

2.  The evidence associated with the claims file subsequent to 
the September 2002 rating decision is either cumulative or 
redundant of evidence previously considered, does not relate to 
an unestablished fact necessary to substantiate his claim, or 
does not raise a reasonable possibility of substantiating the 
claim for service connection for the residuals of a back injury.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to 
the September 2002 rating decision is not new and material, and 
the Veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
August and September 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence VA would seek to 
provide; and (3) informing him about the information and evidence 
that he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the August and September 2006 letters from the AOJ 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements in regard to new and material evidence claims 
require VA to send a specific notice letter to the claimant that:  
(1) notifies him or her of the evidence and information necessary 
to reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim.  The September 2006 
letter provided general notice to the Veteran that he must submit 
new evidence which pertains to the reason his claim was 
previously denied.  The September 2006 letter further notified 
the Veteran that his prior service connection claims were denied 
due to a lack of evidence to substantiate his claim of 
experiencing an in-service back injury.  Finally, the August and 
September 2006 letters both notified the Veteran of the 
underlying evidence necessary to substantiate his service 
connection claim.  Thus, the Veteran has received all required 
notice in this case, such that there is no error in the content 
of his VCAA notice.

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the October 
2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  At the time of his request to reopen his claim in August 
2006 and thereafter, the Veteran has submitted personal 
statements and private medical evidence regarding treatment for 
his low back disorder.  The Veteran has not provided 
authorization for VA to obtain any additional government or 
private medical records, nor has he indicated that such records 
exist, or that he has received any relevant treatment, such as 
treatment from the VA.  In fact, the AOJ provided the Veteran 
with a VA medical examination in September 2005 which was 
associated with the record at that time; however, the VA records 
request from August 2005 indicated that the Veteran had not had 
any relevant treatment from the VA.  The Board also notes that 
the Veteran indicated that he was at Ft. Polk when he was 
injured; however, he has indicated that he did not receive any 
treatment at that time and his injury was not discovered until 
"21 years later," such that a search for relevant clinical 
treatment is not warranted.  See the Veteran's statements of 
September 2006 and July 1991, respectively.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

The Veteran's representative has argued that the Veteran should 
be provided with a current VA medical examination regarding his 
claim.  See the August 2010 Informal Brief of Appellant in 
Appealed Case.  The Board acknowledges that VA has a duty to 
assist by providing a medical examination or opinion under 
certain conditions; however, this does not generally apply to new 
and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1341-44, 1353 (Fed. Cir. 2003); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 463-64 (2007).  In this case, as 
discussed below, the Board is not reopening the Veteran's claim, 
and therefore VA is not obligated to provide a medical 
examination or seek a medical opinion regarding the Veteran's 
claim.  Accordingly, the Board finds that the duties to notify 
and to assist the Veteran have been fulfilled, such that no 
further actions to develop the Veteran's claim need be 
undertaken.  

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for the Residuals of a Back Injury 

The Veteran maintains that he currently experiences the residuals 
of a low back injury because of an injury which occurred during 
his military service in August or September of 1969.  See the 
Veteran's August 2006 claim.  

The Veteran first claimed for the residuals of a low back injury 
in April 1987.  The AOJ denied that claim in a rating decision 
dated in May 1987.  Subsequently, the AOJ declined to reopen his 
claim in July 1991.  The Veteran requested that his claim be 
reopened in May 2002, and this request was again denied by the 
AOJ in September 2002.  At that time, the AOJ notified the 
Veteran of this decision and apprised him of his procedural and 
appellate rights.  The Veteran did not file a notice of 
disagreement (NOD) or a substantive appeal, thus not appealing 
that decision.  Therefore, the September 2002 decision is final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  The Court has held that in determining whether new and 
material evidence has been submitted, it is necessary to consider 
all evidence added to the record since the last time the claim 
was denied on any basis, including a prior denial based on the 
absence of new and material evidence.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

Regardless of the AOJ's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied by 
the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this claim 
before proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end. 

The Veteran filed his request to reopen his previously denied 
claim for the residuals of a back injury in August 2006.  
Therefore, the amended regulation for new and material evidence 
applies.  See 66 Fed. Reg. at 45,620, indicating to apply the 
revised version of 38 C.F.R. § 3.156 to petitions to reopen filed 
on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of the VA] to consider the patently 
incredible to be credible").  

In the last prior final rating decision of September 2002, the 
AOJ declined to reopen the Veteran's claim for service connection 
for the residuals of a low back injury because the Veteran had 
not submitted new and material evidence.  The rating decision 
noted that the prior decision of May 1987, had denied the 
Veteran's claim because there was no evidence in his STRs to 
corroborate a back injury.  Furthermore, the Veteran's new 
medical evidence did not provide evidence to relate his current 
back disorder to his military service.  

As the September 2002 rating decision denied the Veteran's 
request to reopen his claim based on his failure to provide new 
and material evidence since the previous final decision, this 
decision incorporated prior decisions of May 1987 and July 1991, 
which had previously denied the Veteran's claim.  At the time 
that his claim was first denied in May 1987 the AOJ indicated 
that the "[s]ervice treatment records show nothing of a back 
injury."  At the time, the Veteran had been provided with a VA 
medical examination in May 1981 which had concluded that the 
Veteran's back evaluation was negative.  

Subsequently, the AOJ obtained VA medical treatment records dated 
in December 1986, and January and February 1987, which indicated 
that the Veteran was experiencing arthritis and spondylosis, 
respectively, affecting his lower back.  In July 1991, the 
Veteran submitted a claim which indicated that his back had been 
broken during service.  The Veteran also submitted various 
private treatment records at that time dating from August 1990 to 
June 1991 which included a magnetic resonance imaging (MRI) study 
and an x-ray, both dated June 1991, which indicated that the 
Veteran was experiencing degenerative changes to his lower back 
with a herniated intervertebral disc at the L3-L4 level.  In July 
1991, the Veteran submitted a more extensive statement indicating 
that his back had been broken in 1969 by a "sergeant stepping on 
his back," but he did not go to sick call at that time because 
"they" were afraid that the sergeant would "lose his stripes."  
The AOJ declined to reopen the Veteran's claim in July 1981, 
because of a lack of sufficient evidence to show that any current 
low back condition was "incurred in or aggravated by his 
military service."  

In October 1991, the AOJ obtained a new private treatment record 
dated in June 1991 which indicated that the Veteran had 
progressively worse back pain due to having his back broken "in 
2 places" by a sergeant who had stepped on his back in 1969.  In 
January 1992, the Veteran provided a further statement indicating 
that he had a back problem dating from a back injury caused by a 
sergeant putting his foot on his back while doing push-ups and 
his back was broken in "3 places."  The Veteran also supplied 
the AOJ with a private treatment record dated in November 1991 
which reiterated the Veteran's claim of an in-service back 
injury, and indicated a diagnosis of pain and lumbar spondylosis, 
but denied that he experienced a herniated disc and did not find 
evidence of a back fracture.  A VA medical examination and x-ray 
conducted in August 1992 in conjunction with the Veteran's claim 
for non-service-connected pension also confirmed this diagnosis 
and indicated that the Veteran had "low back pain probably 
secondary to spondylosis of L3, L4."

The Veteran then requested that his claim be reopened in May 
2002.  The AOJ obtained the Veteran's VA medical treatment 
records, which included an x-ray conducted in July 1996 which 
noted that the Veteran was experiencing slightly increased 
degenerative changes to his lumbar spine, but indicated that the 
Veteran was not receiving treatment at the VA at that time.  As 
such, at the time of the September 2002 rating decision, the 
record contained evidence of ongoing treatment for degenerative 
disc disease of the low back, variously described as degenerative 
disc disease, spondylosis, or arthritis, and further statements 
that his back condition was due to a fracture of his back due to 
an injury caused by a sergeant stepping on his back in 1969.  
However, in the last prior final rating decision of September 
2002, the AOJ concluded that the Veteran had not submitted new 
evidence to corroborate his account of experiencing a back injury 
during service, nor did any of the new medical evidence provide 
information to relate any current low back condition to his 
military service.

Subsequent to the last prior final rating decision of September 
2002, the Veteran submitted various private treatment records.  
These showed that the Veteran had been treated for ongoing low 
back pain in July 2002 with an x-ray series showing continued 
degeneration of his spine.  An x-ray from December 2003 indicated 
that the Veteran was experiencing continued degeneration with 
associated radiculopathy.  Another private treatment record, with 
an MRI study, both dated in October 2004, also indicated that he 
was continuing to experience degenerative disc disease with 
continued lumbar radiculopathy.  The Veteran's private treatment 
records were corroborated by a VA medical examination conducted 
in September 2005, which also indicated that the Veteran 
continued to experience low back pain with radiculopathy due to 
his lumbar spine disorder.

In June 2006, the Veteran submitted further private treatment 
records from Cherokee Health Systems.  These records, dated in 
May and June 2006 also indicated that the Veteran continued to 
experience significant degenerative disc disease and severe 
arthritis in his back due to trauma.  In particular, the May 2006 
private treatment record from C. Bruton, M.D., indicated that the 
Veteran was "in service," and "hurt his back," and that the 
Veteran is permanently and totally disabled due to "the trauma" 
to his back.  The Veteran also submitted two sets of scans of his 
spine contained on CD-ROM drives dating in June and July 2008 
from Ft. Loudoun Medical Center, which do not contain any 
explanation or evaluation of the evidence.  However, an 
associated July 2008 private treatment record from Ft. Loudoun 
Medical Center indicates that the Veteran experiences 
"levoscoloiosis" with "multilevel" degenerative disc disease.  
Finally, a further private treatment record dated in July 2008 
indicates that the Veteran continues to experience sharp pain in 
his back, and that he experiences "chronic back problems from 
[the] Army."  As such, the Veteran has submitted to the AOJ a 
substantial number of private treatment records since his last 
prior final decision of September 2002.  These additional medical 
records are clearly new evidence under 38 C.F.R. § 3.156; 
therefore, the Board must determine whether they are also 
material so as to be sufficient to reopen the Veteran's claim.

As noted above, substantial medical records regarding the 
Veteran's low back disorder had already been considered at the 
time of the prior final September 2002 rating decision.  The 
records associated with the claims file in September 2002 already 
showed that the Veteran had been receiving ongoing treatment for 
his degenerative disc disease, and that this condition has gotten 
progressively worse.  The new records show ongoing treatment 
since the September 2002 decision, and also indicate that his 
degenerative disc disease has become more severe.  Most 
importantly, the new private treatment records dated in May 2006 
and in July 2008 also indicate generally that the Veteran had a 
history of an in-service back injury and indicated that these 
were related.  

While the Board is required to consider the new records credible 
under Justus v. Principi, 3 Vet. App. at 513, the new private 
treatment records appear to present the Veteran's stated history 
of an in-service injury in general terms with no rationale or 
explanation for the conclusion that there is a relationship 
between the Veteran's service and his current low back disorder.  
There is no evidence that any of the Veteran's physicians 
conducted a review of the evidence of record.  Furthermore, these 
statements do not state the nature of the Veteran's in-service 
back injury, nor do they indicate how the physicians reached the 
conclusion that such an injury might be related to the Veteran's 
current low back disorder.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (a medical opinion that contains only data 
and conclusions is accorded no weight).  These medical records 
are essentially duplicative of the Veteran's statements in June 
1987 and July 1991, as well as the prior medical treatment record 
of June 1991.  

Basically, the new evidence reiterates the prior statements by 
the Veteran that his low back disorder is related to service.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected).  As such, the new private treatment records 
merely serve to show ongoing treatment for the Veteran's low back 
disorder without any new diagnosis or evidence to show that the 
Veteran experienced the injury alleged during service, or to show 
a connection between the Veteran's service and his current low 
back disorder.  Cumulative or redundant evidence is not new and 
material.  38 C.F.R. § 3.156(a).  

Furthermore, in determining whether new and material evidence has 
been submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In a 
related case, the Court has held that medical evidence which 
merely documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus (i.e., 
connection to an in-service event), does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); see also Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  
Without some new evidence to show that the Veteran experienced 
the injury alleged during his service, or that his current low 
back disorder is in some other way due to his service, the new 
medical records do not provide evidence that the Veteran's 
current low back disorder was aggravated or caused by his 
military service.  Therefore the new medical evidence, and in 
particular the records dated in May 2006 and in July 2008 do not 
raise a "reasonable possibility of substantiating [the 
Veteran's] claim," and may not be considered new and material, 
sufficient to reopen his claim.  38 C.F.R. § 3.156(a).  

The Veteran has also submitted a statement indicating his belief 
that his current low back disorder is connected to his service.  
See the Veteran's August 2006 claim.  The Board notes that the 
Veteran's representative pointed out that in his medical history 
upon entry into service the Veteran had indicated a pre-service 
car accident which caused a back injury.  See the VA Form 646 
dated in February 2008.  As such, this does not provide any 
evidence that the Veteran's current back problems are in any way 
due to service, in fact this indicates that the Veteran's back 
problems may be related to some injury that occurred prior to his 
military service.  Therefore, in regards to the Veteran's 
contentions that his current low back disorder is due to, or 
aggravated by his military service, the Board reiterates that 
cumulative or redundant evidence is not new and material.  38 
C.F.R. § 3.156(a).  Specifically, lay statements or assertions 
from the Veteran which are cumulative of previous contentions 
that were considered by the decision maker at the time of the 
prior disallowance of the claim do not constitute "new" 
evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Furthermore, the Board is not required to reopen a claim solely 
based upon lay assertions from the Veteran or his representative.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998).  As such, the Veteran's statements to the effect that 
he experiences the residuals of a low back injury due to his 
service is also not sufficient to reopen his claim.  38 C.F.R. 
§ 3.156(a).

In sum, none of the new evidence provided since the September 
2002 rating decision provides any evidence that the Veteran 
currently experiences the residuals of a low back injury which 
was incurred in or aggravated by his military service.  The 
evidence submitted by the Veteran, or obtained by the AOJ, since 
the September 2002 decision is either cumulative, not relevant, 
or does not present a reasonable possibility of substantiating 
the Veteran's claim of service connection for a the residuals of 
a low back injury, and is not new and material within the meaning 
of 38 C.F.R. § 3.156(a).  Therefore, this claim is not reopened.  
38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not 
fulfilled this threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).




ORDER

New and material evidence has not been received, and a previously 
denied claim for service connection for the residuals of a low 
back injury is not reopened.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


